Citation Nr: 1229290	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004, including combat service in Iraq, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision the RO granted service connection for degenerative changes of the lumbar spine, and assigned that disability a 10 percent disability rating effective from September 26, 2004.  The Veteran appealed as to the initial rating assignment.

The Veteran testified before the undersigned at an October 2009 Travel Board hearing on this matter.  When this matter was before the Board in December 2009, the Board increased the evaluation of the disability to 40 percent, effective September 26, 2004, and awarded separate 10 percent ratings for his right and left lower extremity sciatic impairment.

In March 2011 and July 2011 the Board remanded the case to the RO for further development.  Subsequently in a May 2012 rating decision the RO assigned the degenerative changes of the lumbar spine a temporary evaluation of 100 percent effective January 18, 2011 based on convalescent treatment, reverting to 40 percent effective March 1, 2011.  See 38 C.F.R. § 4.30 (2011). 

In a July 2012 statement, the Veteran, stating that the case has been pending since 2005, requested the opportunity to testify at another hearing, asserting that "this back and forth has become repetitive."  Although the Veteran did not identify whether he sought to testify at another Board hearing or instead sought to appear before a Decision Review Officer (DRO) at the RO, to the extent he seeks to appear at a second Board hearing, that request is denied because he has not presented good cause.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received from the Veteran in July 2012 he reported that he underwent MRI (magnetic resonance imaging) examination at the Atlanta VA Medical Center in approximately February or March 2012, and that the findings at that time showed that a second (new) bulging disc was discovered as well as further progressive degenerative disc disease.  The Veteran stated that this information was missing from the May 2012 supplemental statement of the case.  

Review of the claims file does not reveal any records referable to the Veteran's report of having undergone MRI examination at the Atlanta VA Medical Center in approximately February or March 2012, nor any treatment records following a September 2011 VA examination of the lumbar spine disability.  

However, review of the medical record files contained in the Virtual VA digital database system shows that it contains a set of treatment records from the Atlanta VA Medical Center dated from November 2011 to May, 2012.  These records include reports regarding a January 2012 MRI examination and subsequent treatment records regarding the lumbar spine dated through May 2012.  

On reviewing the September 2011 VA examination report findings in comparison with subsequent VA treatment records dated from January to May 2012, it is notable that the record reflects that additional pathology has developed in the Veteran's lumbar spine since that examination.  The September 2011 VA examination report contains a diagnosis of a herniated nucleus pulposus L4-5 with left sided protrusion.  

The later VA treatment record evidence includes the January 2012 VA MRI examination findings that-in comparison with an August 2010 MRI and September 2011 radiograph-there was interval development of a focal right subarticular zone disc extrusion, resulting in right lateral recess stenosis and mass effect on the descending right L5 nerve root.  Also, associated with the L5-S1 level of the spine, there was interval development of enhancing granulation tissue that encircles the left half of the thecal sac by approximately 180 degrees and completely encases the descending left S1 nerve root in the ventral epidural space.  

The Veteran's statements and the foregoing VA medical evidence suggests that the disability may have worsened since the September 2011 VA examination and that there may be ongoing treatment records still not on file that should be obtained.  In light of the above, the Board finds that any such outstanding VA or private medical records should be obtained and then the claims file should be returned to the examiner who conducted the September 2011 VA examination, or if the examiner is no longer available, a suitable replacement.  After reviewing the claims files, and in light of the updated medical evidence, that examiner should provide an addendum addressing the question of the current nature and severity of the Veteran's back disability, including that of any associated neurologic impairment including the service-connected left and right lower extremity radiculopathies.  

As discussed above, the evidence suggests that the Veteran's low back symptoms may have worsened over time and may significantly impact his employment.  Indeed, when seen most recently by VA providers in May 2012, the Veteran reported that the January 2011 back surgery did not relieve his pain and the VA orthopedic providers at that time recommended an additional surgery of anterior lumbar fusion for the pain.  Review of the VA treatment records from 2010 to May 2012 shows that the Veteran has required surgery and has required a number of emergency room visits both before and since the January 2011 surgery to treat for significant pain symptoms.  In February 2011 the Veteran reported he had been out on "workers comp for several years" but in November 2011 he reported he was working at that time.  Moreover, in a July 2012 statement, he reported that since January 2011 he had missed 11 weeks of work due to this disability.  In addition, a January 2012 VA MRI examination reflects additional neurological pathology of the lumbar spine disability.  The Board finds that such symptoms might presumably add to pain symptoms and further impact employment including for reasons including some extent of interference with employment, and periods of hospitalization or other treatment such as unscheduled emergency room visits, in conflict with employment requirements.

In light of the foregoing, the Board must consider whether entitlement to an extra-schedular rating is warranted for his low back disability.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Further, the Board is without authority to adjudicate this matter in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  As such, the Board finds that in light of the Veteran's contentions and the evidence of record that such interference might render application of the regular schedular criteria impractical in this case.  Accordingly, the Board must remand this case to the RO for submission to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.

Finally, in the July 2012 statement, the Veteran requested the opportunity to testify at another hearing.  As noted in the introduction to this decision, to the extent he seeks to testify at a second Board hearing, that request was denied because of the absence of good cause shown.  To the extent, however, that he may seek to testify at a hearing before a DRO, on remand, this must be clarified.  See 38 C.F.R. § 19.9 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's degenerative changes of the lumbar spine; including any associated neurologic impairment. 

2.  Notify the Veteran that he may submit statements from him and others fully describing the various symptoms and the impairment resulting from his service-connected degenerative changes of the lumbar spine, and any associated neurologic impairment including that of the service-connected left and right lower extremity radiculopathies; and the impact of these on his ability to work, including the extent of any interference with employment and the extent and frequency of any periods of related hospitalization.

3.  Contact the Veteran and have him clarify whether he seeks to testify at a hearing before a DRO at the RO. 

4.  Then send the Veteran's claims folder to the examiner who conducted the September 2011 VA examination, or if the examiner is no longer available, a suitable replacement and request that the examiner review the updated record and prepare an addendum to the September 2011 examination report.  In the addendum the examiner should discuss his assessment regarding the current nature and severity of the Veteran's low back disability, including any associated neurologic impairment to include the service-connected bilateral radiculopathies of the lower extremities associated with the low back disability.  

The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  The examiner should identify all back orthopedic pathology found to be present.  

With or without examination, the examiner should identify the current nature and severity of the lumbar spine disability including any present lower extremity radiculopathy or neuropathy, and any other objective neurologic abnormalities such as bowel or bladder problems or other neurogenic conditions associated with his lumbar spine disability.

The examiner must comment on the lumbar spine disability's impact on the Veteran's occupational functioning, including the impact resulting from such disability-related factors as marked interference with employment (such as due to unusual: amount of time lost from work or lost ability in functioning on the job) or frequent periods of hospitalization due to the disability.  As it pertains to the severity and symptoms impacting on employment, the examiner should note any indicia of an exceptional or unusual lumbar spine disability picture.

All findings and conclusions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report. 

5.  The RO should submit the issue of entitlement to an initial disability rating in excess of 40 percent for degenerative changes of the lumbar spine to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.   

6.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

